

116 HR 6413 IH: Coronavirus Credit Lapse Forgiveness Act
U.S. House of Representatives
2020-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6413IN THE HOUSE OF REPRESENTATIVESMarch 27, 2020Mr. Murphy of North Carolina introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Fair Credit Reporting Act to prohibit consumer reporting agencies from including any adverse item of information on the consumer report of an individual with respect to debt related to a COVID–19 related illness, and for other purposes.1.Short titleThis Act may be cited as the Coronavirus Credit Lapse Forgiveness Act. 2.Prohibitions relating to consumer report for individuals with a debt related to a COVID–19 related illnessSection 605(a) of the Fair Credit Reporting Act (15 U.S.C. 1681c(a)) is amended by adding at the end the following:(9)Any adverse item of information related to a debt incurred before the end of the 1-year period beginning on the date of the enactment of this paragraph arising from a COVID–19 related illness for an individual who earns less than $50,000 a year (or in the case of a couple that is married filing jointly less than $75,000 a year)—(A)if the debt antedates the report by less than 1-year and if the consumer reporting agency has actual knowledge that the debt arises from a COVID–19 related illness; or(B)if the consumer reporting agency has actual knowledge that the debt is related to a COVID–19 related illness and if such debt is paid or settled before the end of the 1-year period beginning on the date such debt was due..